Citation Nr: 0827511	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for migraine 
headaches.


FINDING OF FACT

The veteran's migraine headaches were not present in service 
and were first demonstrated many years after discharge, and 
are not related to service or to an incident of service 
origin.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Here, the RO sent correspondence in September 2005 that 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and satisfied the duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

Finally, with respect to VA's duty to assist, the Board notes 
that pertinent records from relevant sources identified by 
the veteran, and for which she authorized VA to request, have 
been obtained.  38 U.S.C.A. § 5103A.  VA has associated with 
the claims folder the majority of her service treatment 
records and post-service treatment records.  The Board 
acknowledges that the record shows that the veteran was 
treated in service between June 1987 and September 1987 at 
Wilford Hall Medical Center, Lackland Air Force Base, Texas, 
but that her treatment records from that facility have not 
been associated with her claims folder.  While the RO 
attempted to obtain those treatment records, a June 2007 
statement from the Chief, Health Information Management 
Flight at Lackland Air Force Base indicated that they could 
not be found.  Nevertheless, the Board finds that a remand to 
obtain such records is not necessary before adjudicating the 
veteran's claim because neither the veteran nor her 
representative has indicated that such information is 
relevant to the claim.  To the contrary, the veteran 
expressly indicated in an October 2007 statement that her 
records from Wilford Hall Medical Center were not relevant to 
her service connection claim for migraine headaches and asked 
the VA to continue processing her appeal.  Additionally, the 
Board notes that while the veteran has reported treatment at 
a VA Medical Center beginning in approximately 2000, her 
treatment records prior to February 2003 have not been 
associated with her claims file.  However, the Board finds 
that a remand to obtain such records is not necessary before 
adjudicating the veteran's claim because neither the veteran 
nor her representative has indicated that such information is 
relevant to the issue on appeal.  Furthermore, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional available 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
other organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The veteran claims that she was diagnosed with migraine 
headaches in active service.  That assertion, however, is not 
corroborated by the evidence of record.  The record before 
the Board includes service treatment records, post-service 
private and VA medical records, and written statements from 
the veteran and his representative.  This evidence will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet.App.143 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The veteran's April 1984 pre-enlistment examination is 
negative for any complaints, diagnoses, or treatment for 
migraine headaches.  Her service treatment records dated from 
August 1984 to September 1989 reflect that in February 1985, 
she reported to sick call with complaints of chronic frontal 
headaches manifested by steady pain while lying down.  In 
March 1985, she again complained of generalized frontal 
headaches, which she reported had been bothering her for the 
past four months.  The veteran was referred for a follow-up 
examination, during which she was found to have a retention 
cyst on her left maxillary sinus cavity.  Other treatment 
records dated in March 1985 reflect that the veteran was 
referred to a neurology clinic for complaints of generalized 
frontal headaches.  However, it does not appear from the 
evidence of record that a comprehensive neurological 
consultation was performed at that time.  Significantly, in 
the form in which that March 1985 referral was made, the 
veteran's service medical provider expressly noted that the 
veteran displayed "none of the classic symptoms of vascular 
headaches," a category of headaches that includes migraines 
and is characterized by abnormal function of the brain's 
blood vessels or vascular system.  

The service treatment records thereafter show that in April 
1988, she was treated at a private Neurology and Headache 
Clinic for generalized complaints of headaches, back pain, 
and myalgia and numbness in the lower extremities.  It was 
noted at the time that the veteran had been involved in a 
motor vehicle accident two years earlier, at which time she 
had been pregnant.  In December 1988, she was treated for 
complaints of headaches and other flu-like symptoms.  The 
assessment was "migraine versus viral syndrome."  
Significantly, however, no diagnosis of migraine headaches 
was confirmed.  The veteran was again treated for general 
complaints of headaches in April 1989 and August 1989, at 
which time she also reported chills and sweats and noted that 
she "felt pregnant."  The following month, the veteran 
underwent a separation examination, during which she noted a 
history of dizziness, sinusitis, and ear, nose and throat 
trouble.  Clinical evaluation, however, was negative for 
migraines or other neurological abnormalities.

The record thereafter shows that on at least one occasion 
after leaving service, the veteran reportedly sought 
treatment for severe headaches at a civilian hospital 
emergency room.  However, the veteran has not provided VA 
with any medical records showing either private treatment for 
neurological problems during service or post-service 
treatment for severe headaches at a civilian emergency room.  
Nor has the veteran provided VA with any information that 
would enable VA to request such information on her behalf.  
Consequently, any information that may have been elicited in 
support of the veteran's service connection claim has not 
been not obtained because of her failure to cooperate.  In 
this regard, the Board reminds the veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

VA medical records reflect that in January 2001, she was 
treated at a VA Medical Center for complaints of headaches, 
which were suspected of being migraines.  The veteran was 
prescribed medication for those headaches, which she found 
helpful.  In September 2003, however, she complained of 
headaches "every four to five hours" that coincided with 
spikes in blood pressure.  Parenthetically, the Board notes 
that the veteran has a history of hypertension dating back to 
the late 1990s; however, she is not service connected for 
this condition, nor does she claim that it is related to her 
migraine headaches, which is the only issue currently on 
appeal.   

VA medical records dated in March 2004 and June 2004 reflect 
further complaints of severe retro-orbital headaches, 
accompanied by high blood pressure.  In June 2004 and July 
2004, the veteran underwent extensive neurological evaluation 
for her headaches, including Magnetic Resonance Imaging (MRI) 
and CAT scan analyses.  In the course of that evaluation, the 
veteran reported that while she had suffered from mild 
fronttotemporal headaches since the late 1990s, her first 
severe frontotemporal headache had its onset in "May or June 
2000."  Based upon the veteran's statements and her clinical 
evaluation, she was diagnosed with migraine headaches.  The 
record thereafter shows that she has received medical 
treatment for this disorder on a periodic basis.

The veteran underwent VA neurological and ear, nose and 
throat examinations in October 2005, at which time she 
reported seeking treatment and receiving medication for 
migraine headaches in service.  She added that her headaches 
had improved with medication and that she had been 
asymptomatic after leaving service until 1997, when she began 
suffering from headaches that progressively worsened to the 
point where she required treatment at a local hospital 
emergency room and at the VA.  The veteran denied any history 
of maxillary sinus pain, postnasal drainage, congestion, or 
any history of recurrent or chronic sinusitis.  Clinical 
examination by the VA ear, nose, and throat specialist showed 
the veteran's ears, nasal passages, mouth and oropharynx to 
be within normal limits.  Examination by the VA neurologist 
revealed that the veteran's motor, sensory, and cranial 
nerves were all intact, her eyes were sensitive to light, her 
blood pressure was 134/83, her pulse was 61, and her neck, 
chest, heart, abdomen, and lower extremities were all within 
normal limits.  

Based upon the veteran's statements, clinical examination, 
and a review of the veteran's service treatment records, the 
VA ears, nose and throat specialist concluded that it was 
less likely than not that the veteran's current migraine 
headaches were related to service.  As a basis for his 
opinion, the ear, nose and throat specialist pointed out that 
the veteran's service treatment records indicated that she 
had been diagnosed in service with a retention cyst on the 
left maxillary sinus cavity, a condition that was 
potentially, but unlikely, to give rise to acute and/or 
chronic maxillary sinusitis.  The examiner further explained 
that the symptoms for acute and/or chronic maxillary 
sinusitis were inconsistent with the type of migraine 
headache described by the veteran and that therefore her 
current headaches were less likely than not related to her 
in-service diagnosis.

The VA neurologist, in a separate opinion, diagnosed the 
veteran with "migraine headaches with typical symptoms with 
aura," and recommended that she continue her medication 
regimen for those headaches.  Additionally, the neurologist 
noted that he did not have access to the veteran's entire 
claims file in October 2005.  He subsequently reviewed the 
claims file and provided an addendum opinion in December 2005 
in which he concluded, based upon all the evidence of record, 
that the veteran's migraine headaches were less likely than 
not related to her period of active service.  In support of 
that opinion, the neurologist noted that while the veteran 
had an in-service diagnosis of a maxillary cyst, it was not 
symptomatic at present, and there was no indication that it 
was etiologically related to the veteran's migraine 
headaches, which had been diagnosed many years after the 
veteran left service.

The record thereafter shows that in August 2006, the 
veteran's VA primary care physician reviewed her service 
treatment records and concluded that her present migraine 
headaches were more likely than not related to the multiple 
entries of headaches noted in service and, in particular, to 
the in-service finding of "migraine versus viral syndrome" 
dated in December 1988.  No rationale was provided for the 
opinion other than the fact that the veteran had received 
treatment for migraine headaches at the VA Medical Center for 
several years.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds that the October 2005 and December 2005 
medical opinions of the VA ear, nose, and throat specialist 
and VA neurologist are more probative than the August 2006 VA 
primary care physician's opinion.  In placing greater weight 
on the opinions of the ear, nose, and throat specialist and 
neurologist, the Board finds it significant that those 
opinions were based upon a thorough examination of the 
veteran and of the relevant clinical evidence of record and 
were supported by adequate rationales.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the veteran's history, and the 
thoroughness and detail of the opinion).  In contrast, while 
the VA primary care physician noted that he had reviewed the 
veteran's service treatment records, he did not indicate that 
his opinion was based upon a through clinical examination of 
the veteran or a comprehensive review of her entire claims 
file.  Nor did that physician provide a detailed rationale in 
support of his opinion.  Additionally, the Board observes 
that both the ear, nose, and throat specialist and 
neurologist were expertly qualified in the particular areas 
of medicine -- sinus problems and migraines - in which they 
offered opinions.  Conversely, there is no indication that 
the VA primary care physician's positive nexus opinion was 
based upon a comparable degree of specialized knowledge.  
Sklar. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's currently diagnosed migraine headaches.  In 
addition, migraines were not diagnosed within one year of 
separation of separation from, so service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board is sympathetic to the veteran's contentions that 
her currently diagnosed migraine headaches are related to the 
complaints of headaches that she reported in service.  
However, as a layperson, she is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142  F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about the 
symptoms that she experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first competent clinical evidence 
of migraine headaches is dated more than a decade after the 
veteran's separation from service.  Moreover, while the 
veteran has reported that she began suffering from headaches 
in 1997 that increased in severity over time, the onset of 
those episodes, by the veteran's own account, is still many 
years after she left service.  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's migraine 
headaches developed in service.  Therefore, the Board 
concludes that migraine headaches was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


